DETAILED ACTION
1.	This communication is in response to the request for continued examination filed on 02/03/2021. After a thorough search and examination of the present application and in light of the prior art made of record, claims 1, 2, 7-11 and 16-20 (renumbered as 1-12) are allowed.



Reasons for allowance
2.	The prior art does not teach or fairly suggest executing a garbage collection process on a storage segment, the write access of the storage segment being assigned to a first computer device in the storage system, the storage segment storing data owned by at least a second computer device, which is assigned for handling read and write requests directed to a logical address of the data, the second computer device being different from the first computer device, the executing including: reading (configured to read) the at least second computer device, the data stored in the storage segment; persisting (configured to persist), by the at least second computer device, the data owned thereof to a storage medium owned by the at least second computer device: and in response to receiving a confirmation at the first computer device that the data is persistent, designating, by the first computer device, the storage segment as free storage space available for writing by the first computer device.


Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        February 27, 2021